Citation Nr: 1747647	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-46 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disability as secondary to service-connected toe amputations.  The Veteran's record is now in the jurisdiction of the Detroit, Michigan, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim of entitlement to service connection for a low back disability, including as due to service connected amputation of 3 toes of the right foot, PTSD, left hip strain, left knee strain, right ankle strain, left ankle strain, and residuals of stress fracture of the left foot.

On December 2008 VA examination the Veteran stated that he had applied for Social Security Disability and had been denied.  As such, a remand is necessary to obtain the Veteran's complete Social Security records (including all decisions and any medical records relied upon in making those decisions).  

In September 2011 the Veteran was afforded a VA examination as to service connection for a low back disability secondary to traumatic toe amputation.  The examiner concluded that it was less likely than not (based on the rationale provided, although the box selected is not consistent with the opinion) that the Veteran's low back strain and mild disc space narrowing of the L5-S1 was proximately due to or the result of his service connected disability.  In March 2017 and June 2017 ratings decisions the Veteran was granted service connection for PTSD, left knee strain, right ankle strain, left ankle strain, and left hip strain as secondary to service connected traumatic amputation of toes.  In October 2017 the Veteran's representative raised a claim of secondary service connection based on recently service-connected disabilities.  The Board finds that such theories of entitlement have not been addressed.  Accordingly, a remand is necessary in order to obtain a VA examination that adequately addresses the Veteran's secondary service connection theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

2.  The AOJ should arrange for a VA orthopedic examination of the Veteran to ascertain the existence, nature, and etiology of any low back disability.

a.  Does the Veteran have a low back disability (if so identify such disability by diagnosis)?

b.  Please identify the likely etiology of any low back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service?

c.  If not, is it at least as likely as not (a 50% or better probability) that any low back disability was caused OR aggravated by the Veteran's service-connected disabilities: (i) amputation of 3 toes of the right foot, (ii) PTSD, (iii) left hip strain, (iv) left knee strain, (v) right ankle strain, (vi) left ankle strain, (vii) and residuals of stress fracture of the left foot?  The opinion must address aggravation.
d.  If the low back disability is found to be unrelated to service, and not to have been caused or aggravated by the previously listed service connected disabilities, the examiner should, if possible, identify the etiology the low back disability that is considered more likely.

The examiner must explain the rationale for the opinion.

3.  The AOJ should ensure that all development sought is completed, and then review the record and readjudicate the claim.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


